Citation Nr: 0026383	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-03 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The veteran had active service from October 1964 to August 
1971.  He also had a period of active duty for training from 
January 13 to July 12, 1963.  By rating action dated in 
December 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, denied 
entitlement to service connection for post-traumatic stress 
disorder, residuals of a left eye injury, residuals of yellow 
fever and a skin disability.  

The case was initially before the Board of Veterans' Appeals 
(Board) in February 1997 when service connection for 
residuals of a left eye injury and residuals of yellow fever 
was denied.  The Board remanded the other issues on appeal to 
the regional office for further action.  In June 1999, the 
regional office continued the prior denials of service 
connection for a post-traumatic stress disorder and a skin 
disability and also denied service connection for depression.  
In February 2000, the Board denied entitlement to service 
connection for a skin disability, to include due to exposure 
to Agent Orange, and remanded the psychiatric issue to 
include PTSD to the RO for additional development.  The case 
is again before the Board for further appellate 
consideration.  


FINDING OF FACT

The claim of entitlement to service connection for a 
psychiatric disability, to include PTSD, is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability, to include post traumatic stress 
disorder is well grounded.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a psychiatric 
disability, to include post traumatic stress disorder.  
Service connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Additionally, service 
connection may also be awarded for certain statutorily 
enumerated disabilities, such as psychoses, which manifest to 
a compensable degree within one year of the date of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

Every veteran is presumed to have been in sound condition 
when enrolled in service, with the exception of disorders 
noted at induction "or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service." 38 U.S.C.A. § 1111 (West 1991).

When a preexisting injury or disease undergoes an increase 
during service, it will be presumed to have been aggravated 
in service. This presumption of aggravation can only be 
rebutted through submission of clear and unmistakable 
evidence. 38 C.F.R. § 3.306(a) (1999).

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disability, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. 38 C.F.R. § 3.304(f) 
(1999).  However, as with any claim, the veteran bears the 
burden of submitting evidence sufficient to render his claim 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

A well grounded claim for service connection for a 
psychiatric disability, to include post traumatic stress 
disorder, requires medical evidence of a current disability, 
lay evidence of an in-service stressor, and medical evidence 
of a nexus between the claimed stressor and the current 
diagnosis of post traumatic stress disorder.  Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  For the purpose of 
determining well groundedness, the veteran's lay testimony of 
an in-service stressor is presumed to be credible, unless it 
is inherently incredible or implausible on its face.  Samuels 
at 435-36.

In the present case, the veteran has submitted his own 
testimony concerning exposure to stressors, and the record 
shows that his unit had experienced mortar and/or rocket 
attacks.  The veteran's service personnel records confirm his 
service in the Vietnam Theater.  Next, the record contains 
diagnoses of PTSD, due in part to the veteran's reported 
experiences during service.  This evidence is sufficient to 
render the claim well grounded.  Id.  Once a claimant has 
submitted evidence sufficient to render a claim well 
grounded, the claimant's initial burden has been met, and VA 
is obligated under 38 U.S.C. § 5107(a) to assist the claimant 
in developing the facts pertinent to the claim. 38 U.S.C.A. § 
5107(a) (West 1991).


ORDER

The claim of entitlement to service connection for a 
psychiatric disability, to include PTSD is well grounded, and 
to this extent the claim is allowed.  


REMAND

The service medical records show that on an August 1964 re-
enlistment examination report, the veteran indicated that he 
had had depression and/or excessive worry.  On clinical 
evaluation, he was found to be psychiatrically normal.  
During service, from 1969 to 1971, the veteran was AWOL and 
it was noted that he had had severe family problems.  At 
separation in August 1971, the veteran gave a history of 
nervous trouble.  

In July 1991, the veteran was treated at a VA facility, and 
he reported being short tempered, that he had been laid off 
from his job, and that he became depressed whenever he was 
laid off.  A psychiatric consultation was scheduled and 
conducted that same month.  The veteran indicated that he had 
participated in the TET Offensive in 1968, had been laid off 
from his job in 1991 and had increasing financial worries.  
He reported having increased anger and depression as well as 
having nightmares and difficulty sleeping.  The diagnosis was 
PTSD, adjustment disorder.  VA records show diagnoses of PTSD 
on several occasions thereafter.  In October 1991, adjustment 
disease, mixed features was also diagnosed.  

In June 1992, the veteran was examined by VA for PTSD.  The 
veteran reported that this examination was his first 
psychiatric evaluation.  The veteran discussed his military 
history and reported that he served with the 40th Ordinance 
Company in ammunition.  He reported that his unit got hit by 
rocket fire, mortar fire, and sniper fire.  He reported that 
once his hooch was blown up.  The veteran reported that he 
worked for GE from 1971 through 1977, and that he worked in 
carpentry and construction from 1977 through 1990.  He 
reported having an excellent work history with no disruption 
in employment due to psychiatric symptomatology.  He reported 
not working for the last two years.  He stated that he could 
not find a job because he could not pass the physical.  He 
indicated that he was blind in the left eye and that his 
right eye was becoming weak.  He said he could not drive at 
night.  

The veteran reported on two traumatic events in service--one 
where he witnessed a unit of Marines drowning in a flash 
flood, and another where the hooch next to him was blown up 
and he witnessed his friend's body being blown into pieces.  
He reported having nightmares, irritability, and an 
exaggerated startle response.  On mental status evaluation, 
he reported that he had auditory hallucinations.  Judgment 
and insight were deemed good and he was alert and oriented in 
all spheres.  The diagnosis was PTSD, mild; and adjustment 
disorder with mixed emotional features.  The examiner stated 
that the veteran gave symptomatology consistent with quite 
mild PTSD with an emergence of symptoms in 1991 after he had 
been unemployed.  The veteran's greatest concern was noted to 
be his unemployment.  The examiner reported that the veteran 
therefore had no employment disruption secondary to PTSD 
symptomatology.  It was noted also that his social impairment 
was due to his financial stressor.  

In November 1992, the veteran was hospitalized at a VA 
facility for treatment of PTSD.  It was noted that the 
veteran had extensive combat experience with many near-misses 
and many friends killed.  

In a February 1993 client profile from the Vet Center of 
Louisville, Kentucky, it was noted that the veteran had been 
participating in treatment on a regular basis since October 
1991.  It was opined that the veteran had PTSD which severely 
hindered his ability to function independently or be self-
supportive.  It was stated that the veteran's condition was 
the direct result of his Vietnam combat experience and that 
he should thus be appropriately compensated.  

In a March 1993 statement a VA official noted that the 
veteran had completed the PTSD program at the VA facility.  
It was opined that the veteran's PTSD coupled with his 
physical problems rendered him profoundly and permanently 
unsuitable for industrial or social employment.  

The veteran appeared at a personal hearing at the RO in 
October 1993.  He stated that he served in Vietnam as a truck 
mechanic.  He stated that while in Vietnam, he was exposed to 
rockets and mortars and people dying.  He testified that his 
stressors were seeing dead bodies, helping with dead bodies, 
seeing his best friends get killed and almost being killed 
himself.  He described the incidents.  He stated that after 
service he could not hold down a job very long anyplace.  He 
reported that he first sought treatment at VA in 1991.  

In September 1997, the service personnel records were 
obtained from the U.S. Army & Joint Services Environmental 
Support Group ( ESG, now the U.S. Armed Services Center for 
Research of Unit Records).  It was indicated in the cover 
letter from ESG that some of the documents verified several 
attacks on Tay Ninh, a location that the veteran reported 
being stationed, and that DaNang experienced mortar and 
rocket attacks during the reported period.  

There is of record copies of photographs of the veteran while 
he was in the military and stationed in Vietnam.  

In April 2000, the veteran was examined by VA for psychiatric 
evaluation.  The examiner indicated that the veteran's 
clinical records had been reviewed.  It was noted that the 
veteran reported having been in a motor vehicle accident in 
1994 and injured his left foot, right knee and left arm.  The 
veteran reported that he lived with his wife and two sons and 
had been laid of from his job at General Electric for seven 
years.  He reported that his was most recent job was as a 
construction worker, but that due to physical problems and 
diabetes he could no longer work.  The veteran's military 
history, including his duty in Vietnam, was indicated.  

The veteran complained of depression and anger.  It was noted 
that when asked to make a connection between his symptoms and 
his military service, the veteran reported that he did not 
know.  He complained of being nervous and reported that if he 
got behind on making bill payments, he went to pieces.  On 
objective examination, it was noted that the veteran 
verbalized in a rationale and coherent manner.  It was 
reported that he was highly fixated on getting compensation 
which he believed he was owed.  It was reported that the 
veteran said that his mood was bad due to his medical 
problems including weakness in his legs due to the motor 
vehicle accident in 1994.  It was noted that he was oriented 
in all spheres.  The diagnosis was as follows: life 
circumstance problems (financial); depressive disorder (mild) 
secondary to general medical condition (sequelae of motor 
vehicle accident in 1994 and other problems); and associated 
anxiety disorder.  

The VA examiner stated that he did not believe that the 
veteran manifested the signs and symptoms of PTSD, and that 
the veteran did not identify stressors to which his 
symptomatology was most reasonably attributed.  It was noted 
that the veteran did have signs of depression and anxiety.  
It was reported that the veteran related his depression in 
large measure to his decline in physical functioning 
secondary to the motor vehicle accident in 1994, multiple 
surgical procedures, and orthopedic injuries.  The examiner 
reported that given the veteran's circumstances and his 
history, as well as a review of the clinical record and on 
clinical evaluation, he believed that the veteran had 
depressive symptoms secondary to a general medical condition, 
namely the motor vehicle accident, orthopedic injuries, 
diabetes, and other problems.  It was also stated that the 
veteran in addition had an associated anxiety disorder also 
arising out of the same circumstances.  It was pointed out 
that the last report in the mental health clinic record noted 
a diagnosis of dysthymia and that while PTSD was noted, it 
was not found as the primary diagnosis.  

As outlined above, the veteran has had significant treatment 
for PTSD since 1991, including hospitalization in 1992.  
There are many diagnoses of PTSD associated with that 
treatment.  The most recent VA examiner found that the 
veteran did not have PTSD.  The basis for such finding 
included noting that the veteran did not identify stressors 
to which his symptomatology was most reasonably attributed.  
This reasoning appears to the Board to be invalid, as it is 
inconsistent with the criteria of DSM IV.  The Board is of 
the opinion that based on the veteran's long-standing history 
of treatment for PTSD, another VA examination and opinion are 
necessary in order for clarification regarding his 
psychiatric disability.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that the duty to assist includes the duty to obtain adequate 
and contemporaneous VA examinations, including examinations 
by specialists when indicated, and to obtain medical records 
to which the veteran has referred or which may be pertinent 
to the issues.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his psychiatric 
disability recently.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  Of 
particular interest are all recent VA 
treatment records of the veteran.  

2.  The RO should schedule the veteran 
for an examination by a board-certified 
psychiatrist, if available, who has not 
previously examined the veteran, to 
evaluate the veteran's psychiatric 
disability.  The veteran must be informed 
of the potential consequences of his 
failure to report for the examination.  
Ample time should be allowed for the 
veteran to receive and respond to the 
RO's notice.  

The claims file and a copy of this remand 
must be made available to the examiner 
and must be reviewed.  The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning due to his psychiatric 
disability in accordance with the 
Psychiatric Associations DSM IV.  All 
indicated tests and studies should be 
performed.  The examiner should indicate 
definitive diagnosis for the veteran's 
psychiatric 

disability.  If PTSD is found, the 
etiology of the disability should be 
noted, particularly whether it is at 
least as likely as not that this disorder 
is related to the veteran's service in 
Vietnam.  If any other psychiatric 
disability is diagnosed, the examiner 
should determine when the disability was 
first manifested, including whether it is 
at least as likely as not that the 
disability is related to the veteran's 
military service.  A complete rationale 
for all opinions and conclusions 
expressed must be given.  

3.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.   





After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this 

remand, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 9 -


